Pezman, J. Claimant seeks to recover the sum of $3,900.00 for services rendered as a Certified Public Accountant in examining certain credit unions as per direction of Joseph E. Knight, Director of the Department of Financial Institutions. On or about the 22nd day of April, 1968, claimant and respondent entered into a stipulation of facts, which reads as follows: “That services were rendered to respondent at the special instance and request of the Department of Financial Institutions. “That the statements attached to the complaint as exhibit A are due and owing, namely, three thousand nine hundred dollars ($3,900.00). “That, as a result of delay in billing, payment was not made prior to the closing of the biennium appropriation. “That no assignment of transfer of the claim has been made. “That there is rightfully due to claimant the sum of three thous-sand nine hundred dollars ($3,900.00). “That, upon the foregoing agreed case filed herein, the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved up upon the trial of said issue.” From the stipulation, set forth above, it appears that the reason for non-payment was the lapse of an appropriation. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Arthur M. Goldrich, is hereby awarded the sum of $3,900.00.